             Case 19-34446 Document 259 Filed in TXSB on 09/12/19 Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                                ENTERED
                                                                                                                     09/12/2019
    In re:                                                  §              Chapter 11
                                                            §
    HALCÓN RESOURCES                                        §              Case No. 19-34446 (DRJ)
    CORPORATION, et al.,1                                   §
                                                            §              (Jointly Administered)
             Debtors.                                       §

                  ORDER DENYING THE EMERGENCY MOTION OF OFFICIAL
                   COMMITTEE OF UNSECURED CREDITORS TO CONTINUE
                 HEARINGS AND OBJECTION DEADLINES RELATED TO (I) THE
                    JOINT PREPACKAGED CHAPTER 11 PLAN OF HALCÓN
                 RESOURCES CORPORATION AND ITS AFFILIATED DEBTORS;
                     AND (II) THE DISCLOSURE STATEMENT FOR JOINT
                 PREPACKAGED CHAPTER 11 PLAN OF HALCÓN RESOURCES
                       CORPORATION AND ITS AFFILIATED DEBTORS
                                  (Relates To ECF No. 258)

             CAME ON FOR CONSIDERATION, the Emergency Motion of Official Committee of

Unsecured Creditors to Continue Hearings and Objection Deadlines Related to (I) the Joint

Prepackaged Chapter 11 Plan of Halcón Resources Corporation and its Affiliated Debtors; and (II)

the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Halcón Resources Corporation

and its Affiliated Debtors (the “Motion”) and after reviewing the Motion and any responses filed

and weighing the arguments, the Court hereby grants the Motion. It is hereby

        ORDERED that the Motion is DENIED without prejudice. As the parties are aware, the
Court demands transparency from all parties. Fiduciary duties are paramount. If the Debtors are
wrongfully refusing to provide the Committee with access to information, the Court will consider
a supported request for specific relief on an emergency basis. Likewise, a position on an official
committee is not an opportunity to exercise leverage for personal agendas at the expense of
others.


1            Signed: September 12, 2019
      The “Debtors” in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Halcón Resources Corporation (0684), Halcón Resources Operating, Inc. (4856), Halcón
                                                                 ____________________________________
      Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292),       Halcón Permian, LLC (6153), Halcón Field
                                                                 DAVID
      Services, LLC (0280), and Halcón Operating Co., Inc. (3588).     TheR.    JONES
                                                                            Debtors’  mailing address is 1000 Louisiana
      St., Suite 1500, Houston, Texas 77002.                     UNITED STATES BANKRUPTCY JUDGE



09411-00001/11072152.1
